Citation Nr: 0602032	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-13 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel











INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision letter issued by the VA Regional 
Office (RO) in Manila, the Republic of the Philippines.    

In October 2003, the Board reopened a claim to establish 
legal entitlement to VA benefits, and remanded the case for 
further development.  


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service, and 
therefore he is not basically eligible for VA benefits.  38 
U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41, 3.203 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

While generally the Veterans Claims Assistance Act of 2000 
(VCAA) does not apply to cases in which the Board's review is 
limited to interpretation of the pertinent law and 
regulations, see Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001), and Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), 
it is noted that in this case the appellant received an 
October 2004 notification letter.    

The latter letter told informed the appellant of which 
portion of information should be provided by the claimant, 
and which portion VA will try to obtain on the claimant's 
behalf.  Additionally, the RO solicited information from the 
appellant via a military questionnaire to facilitate a 
records search.  The appellant also received a July 2002 
statement of the case, which provided the relevant regulation 
regarding evidence submitted by a claimant that could be 
accepted as evidence of service.  Additionally, the various 
RO adjudications applied this legal standard to the evidence 
of record.  As such, the appellant was effectively notified 
of information and evidence needed to substantiate and 
complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received a sufficient notification letter 
after the rating decision on appeal, which appropriately 
addressed any timing error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (holding that any timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, an October 2004 letter stated:  "If you have any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Following that letter, the appellant received a 
September 2005 supplemental statement of the case, which told 
the appellant that if he could make "any comment" he wished 
concerning the additional information contained therein.  
Thus, various communications from the RO gave instruction 
that the appellant could send any kind of evidence, including 
in the form of a lay statement.  As such, the principle 
underlying the "fourth element" was properly fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c).  In this case, the RO solicited information from 
the appellant regarding his alleged military service, and 
submitted such information to records research several times.

For all of the foregoing reasons, VA satisfied its duties to 
the veteran.  

I.  Laws and Regulations

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following:  (1) service of four months or more; 
(2) discharge for disability incurred in the line of duty; or 
(3) ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340 (1997).

II.  Analysis

The Board's October 2003 remand asked the RO to institute 
another request for reverification of service with the proper 
personal information not previously considered.  The 
appellant returned a NA Form 13075 dated November 2005, which 
identified a birth date of November 12, 1920, the dated he 
allegedly commenced active duty (1941), the place of 
induction, the alleged type of military assignment and 
organization, as well as when he purported to have been 
released from active duty (1946).  

The evidence submitted by the appellant includes a December 
1975 certification from the Republic of the Philippines 
Department of National Defense that the appellant's military 
status had been USAFFE.  According to a July 1985 document 
from the Ministry of National Defense of the Philippines, the 
appellant received back pay.  

In August 2005, the RO requested information from the 
National Personnel Records Center (NPRC), utilizing a birth 
date in November 1920, the appellant's first and last name, 
and other relevant information.  The record contains an 
August 2005 response from the NPRC confirming a prior 
negative report from April 1976 (which had stated that the 
subject had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces).  A notation 
from the NPRC (on the August 2005 response) stated that it 
based its determination on the individual's name being on 
archives and having compatible information in the claims 
folder.  

The record also contains a September 2005 response from the 
NPRC that attached copies of all prior negative reports, and 
that positive certification could not be documented as the 
individual had no service.  Again, the NPRC issued a 
statement that the subject had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Army.  

In the pending case, the appellant did not submit a DD Form 
214, a Certification of Release or Discharge from Active 
Duty, or an original Certificate of Discharge in accordance 
with 38 C.F.R. § 3.203(a)(1).  Therefore, VA requested the 
service department to verify whether the appellant served in 
the U.S. Armed Forces in the Philippines.  The record 
submitted on appeal illustrates that the service department 
certified that it had no record of the appellant serving as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  This verification is binding on VA such that 
VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  

Because the service department certified that the appellant 
had no service in the United States Armed Forces in the 
Philippines, the appellant is not basically eligible for VA 
benefits.


ORDER

Entitlement to VA benefits is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


